          Case 1:19-cv-02825-PAE Document 39 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVEN C. ECKERT,

                                         Plaintiff,                       19 Civ. 2825 (PAE)
                         -v-
                                                                                ORDER
 THE CITY OF NEW YORK,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court recognizes the logistical difficulty of conducting an IME, as the plaintiff

currently resides in South Carolina. The Court grants an adjournment of the plaintiff’s IME until

January 29, 2021.

       The Court further grants the parties’ request for an extension of the expert discovery

deadline. The expert discovery deadline is extended to October 15, 2020.

       The Court declines to convert the August 31 pre-motion conference into a discovery

conference. Counsel are instead directed to present discovery disputes to the Court in

compliance with the Court’s Individual Rules, available at

http://www.nysd.uscourts.gov/judge/Engelmayer. Consistent with these rules, Mr. Eckert is

instructed to file a short letter, no longer than three pages, explaining the nature of this dispute.

The City is instructed to file a response letter of no more than three pages, due within three

business days. After receiving both letters, the Court, if necessary to enable it to resolve the

dispute, would then schedule a telephonic conference. The pre-motion conference currently

scheduled for August 31 is adjourned to October 29 at 2:30 pm.
        Case 1:19-cv-02825-PAE Document 39 Filed 08/12/20 Page 2 of 2




      SO ORDERED.

                                                PaJA.�
                                               ______________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: August 12, 2020
       New York, New York




                                      2
